493 F.2d 1245
85 L.R.R.M. (BNA) 2921, 73 Lab.Cas.  P 14,431
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.R. W. LITTLE, INC., Respondent.
No. 73-1762.
United States Court of Appeals, Ninth Circuit.
March 26, 1974.

Margery Lieber (appeared), NLRB, Marcel Mallet-Prevost, Asst. Gen. Counsel, NLRB, Peter G. Nash, Gen. Counsel, NLRB, John Irving, Deputy Gen. Counsel, NLRB, Washington, D.C., for petitioner.
John H. Stephens (argued), of Cox, Castle, Nicholson & Weekes, Los Angeles, Cal., Thomas R. Waddell of Harrington, Waddell & Gill, San Diego, Cal., for respondent.
Before DUNIWAY and ELY, Circuit Judges, and CRARY, District Judge.1
OPINION
PER CURIAM:


1
The case is before the Court on the application of the National Labor Relations Board, pursuant to Section 10(e) of the National Labor Relations Act, as amended (29 U.S.C. 151 et seq.), for enforcement of its order, issued January 26, 1973, against R. W. Little, Inc.  The Board's Decision and Order are reported at 201 NLRB No. 71.  The unfair labor practices occurred in San Diego, California, where the Company is a contractor engaged in sandblasting and painting.


2
In brief, the Board found that the Company violated Section 8(a)(3) and (1) of the Act by discharging two employees because of their grievance activity pursuant to the collective-bargaining agreement between the Company and their Union.


3
In reviewing the order and record in this matter we must have in mind the limitations on such review and that questions of credibility are for the administrative law judge who has had the opportunity to observe the demeanor of the witnesses.  N.L.R.B. v. Thrifty Supply Company, 364 F.2d 508, 509 (9th Cir. 1966).  As stated by the Court in N.L.R.B. v. Walton, Mfg. Co., 369 U.S. 404, 408, 82 S. Ct. 853, 855, 7 L. Ed. 2d 829 (1962), the judge


4
'sees the witnesses and hears them testify, while the Board and the reviewing court look only at cold records.'


5
The Court concludes that upon the record considered as a whole there is substantial evidence to support the findings of the Board as to the unfair labor practices in question.


6
The Order of the Board will be enforced.



1
 E. Avery Crary, United States District Judge, Central District of California, sitting by designation